 1   Alison M. Crane, SBN 197359
     Mark W. Allen, SBN 293155
 2   BLEDSOE, DIESTEL, TREPPA & CRANE LLP
     601 California Street, 16th Floor
 3   San Francisco, California 94108-2805
     Telephone: (415) 981-5411
 4
     Facsimile:     (415) 981-0352
 5   acrane@bledsoelaw.com
     mallen@bledsoelaw.com
 6
     Attorneys for Defendant GURMUKH KAHLON
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                             EASTERN DISTRICT OF CALIFORNIA
10
11   SREAM, INC, a California corporation; and   Case No. 2:18-cv-03125-WBS-CKD
     ROOR INTERNATIONAL BV, a Foreign
12   Corporation,                                ORDER ON PLAINTIFF GURMUKH
                                                 KAHLON’S REQUEST FOR
13                    Plaintiffs,                SUBSTITUTION OF ATTORNEY
14         v.
15   GURMUKH KAHLON; and DOES 1-10
     INCLUSIVE,
16
                      Defendants.
17
18
19
20
21
22
23
24
25
26
27
28
                                                               Case No. 2:18-cv-03125-WBS-CKD
 1                                               ORDER

 2          On March 20, 2019, the Plaintiff Gurmukh Kahlon, proceeding pro se, filed his request to

 3   substitute Mark W. Allen as counsel of record. (Dkt. 16.) The substitution of attorney is hereby

 4   approved and so ORDERED.

 5
 6   Dated: March 25, 2019

 7
 8
 9                                        _______________________________________
                                          MORRISON C. ENGLAND, JR.
10                                        UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-                Case No. 2:18-cv-03125-WBS-CKD
